Citation Nr: 1023714	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to temporary total evaluations based on surgical 
or other treatment necessitating convalescence associated 
with the service-connected left ankle disability beyond the 
time periods from March 9, 2005 to April 29, 2005, from 
November 15, 2006 to February 28, 2007, and from September 
24, 2008 to November 30, 2008.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
August 1957 to February 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran initially perfected an appeal with respect to an 
August 2005 RO rating decision regarding the effective date 
of award assigned for a temporary total evaluation based on 
surgical or other treatment necessitating convalescence 
associated with the service-connected left ankle disability.  
See 38 C.F.R. § 4.30.

Subsequently, the Veteran underwent additional surgeries for 
the service-connected left ankle and additional periods of 
temporary total evaluations were assigned.  The Veteran has 
also perfected an appeal with respect to an October 2008 RO 
rating decision regarding the effective dates of awards 
assigned for the additional periods of temporary total 
evaluations.

In his VA Form 9 filing regarding the second appeal, the 
Veteran requested a video-conference hearing before the 
Board.  Accordingly, the case must be returned to the RO to 
schedule such a hearing.  38 U.S.C.A. § 7107; 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704.




Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
video-conference hearing in the order that 
the request was received.  After a hearing 
is conducted, or if the Veteran withdraws 
his hearing request or fails to report for 
the scheduled hearing, the claims file 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

